THE      ATNBRNEY            GENERAL
                          OF    TEXAS




HonorableGee. H. Sheppard
Comptrollerof Public Accounts
Austin,Texas

Dear Sir                          Att'n: Mr. Cus Farrar

                                  OpinionNo. O-1109
                                  Re: Whether or not the Comptroller
                                       is authorizedto approve
                                      countydepositorypledge contracts
                                      securedby legallyi8sued
                                      warrantsof municipalities.

We are in receipt of your opinionrequestand quote from your letteras
follows:
     "Article297, as amended,leavesout, . . .I and the legally
     issuedwarrantsof any of said municipalitiesso named.'

    "This departmentnow has for approvalseveraldepositorybonds
    securedby, ' and the legallyissuedwarrantsof any of said
    municipalitiesso named.'

     "Am I authorizedto approvesuch bonds?"

Articlei547, section (c) ( as amended,Acts 1937,Forty-fifthLegislature,
page 1298, chapter484, section1) reads *s follows:

     'In lieu of such personalbonds or suretybonds as above specified,
     said bankingcorporation,associationor individualbanker so se-
     lectedas county depository,msy pledgeand said depositorybank
     is authorizedto pledgewith the Commissioners'   Court for the
     purposeof securingsuch county funds,securitiesof the following
     kind, in an amount equal to the amount of such countyfunds on
     depositin said depositorybank, to-wit:bonds and notes of the
     United States,securitiesof indebtednessof the United States,and
     other evidencesof indebtednessof the United States,when said
     evidencesof indebtednessare supportedby the full faith and
     credit of the United Statesof America and other bonds or other
     evidencesof indebtedness  vhich sre guaranteed8s to both principal
     and interestby the United States Government;bonds of the State
     of Texas, or of any county,city, town, independentschooldistrict,
     commonschool districtor bonds issuedunder the Fenders1Farm Loan
     Act,or road districtbonds, bonds, pledgesor other securitiesissued
Eon. Oeo. H. Sheppard,page #2   (O-1109)



    by the Board of Regeuts of the Univarsityof Texan,bank acceptances
    of banks having a capitalstoekofnotl.esa thanFiveHuudred
    ThousandDollarm ($5OO,OOO)jnotes or bon& securedby mortgages
    insuredand debenturesirsuedby the BederalHousingAdminiatretor
    of the mated states Government,and bonda Issuedby municipal
    corporationain Texa8 . . ."

The type of securities that my be pledgedby countydepositorypledge
contractsare unmteratedin the rtetuteabove qwted. "Legellyiarued
warrantsof any of said munlcipalitiea so named' la not includedin
the amendedrtatute(Acts 1937,Forty-fifthLegislature,pege 1298,
chapter484, section1).

It is the opinionof this departmentthat only the securitiesenumerated
in Article 2547 may be pledged. Therefore,we feel thct countydepository
pledge contracta,includinglegallyissuedwarrantsof municipalities
should not be approvedby the Comptrollerof Public Accounts.

Trustingthat this answer8your question we remain.

                                  Very truly yours

                            A’Il!OlUiEfGNNNBALOF   TEXAS3

                            a/ Cloud 0. Boothman



                            w
                                 Cloud 0. Boothmen
                                         Asri8tant



APPROVEDAIJO.11, 1939
o/ 0NRAl.Dc. M4NN
ATTORNFZ GNNNRALOF TEXAS

APPROVNDOPINIONCOMMITTEE
BP R. U. B.
CHAIRMAll